Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Detailed Action
	This action is in response to the papers filed May 28, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Group I, claim(s) 1-20, drawn to a method of treatment and/or prevention of a tumor in a patient, wherein said tumor expresses CD13, HLA-class I and CD54, the method comprising the step of administering an amount of CD4+ T cells that produce high levels of IL-10 to said patient.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional tumor cell marker species is CD112, as recited in Claim 8; 
ii) alternative additional T cell marker species is CD226, as recited in Claim 4; 
iii) alternative tumors of the generic invention is mediated by a monocyte, as recited in Claim 12.

Amendments
           Applicant's response and amendments, filed May 28, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-40, amended Claims 41-44, 47-48, and added new claims, Claims 49-63.
Claims 41-45 and 47-63 are pending
Claim 60 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 41-45, 47-59, and 61-63 are under consideration. 
	
Priority
This application is a 371 of PCT/EP2016/055353 filed March 11, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application PCT/EP2016/055353 filed March 11, 2016 and EPO 15159075.9 filed March 13, 2015 is provided with the instant application. 

Information Disclosure Statement
1.	The Examiner cites below prior art, not cited in an IDS, to wit: 
Gregori et al (J. Translational Med. 10(Suppl 3): 17, 2012; Applicant’s own prior art), and 
Brunstein et al (Blood 117(3): 1061-1070, 2011; cited by Applicant (Bacchetta et al, 2014; of record).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Objections
2. 	The prior objection to Claim 41 is withdrawn in light of Applicant’s amendment to provide the complete name prior to using the acronym, which the Examiner finds persuasive.  

3. 	The prior objection to Claim 48 is withdrawn in light of Applicant’s amendment to cancel the parenthetical “heterologous”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	The prior rejection of Claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

5. 	Claim(s) 43-44, 57-59, and 61 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 41 recites a method of treating a hematological cancer by allogeneic hematopoietic stem cell transplant (allo-HSCT), the improvement comprising: 
further administering to the allo-HSCT recipient an amount of human IL-10-expressing CD4+ T cells (CD4hIL-10 cells) sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT,

Claim 42 recites wherein the hematologic cancer is a myeloid leukemia.
Claim 61 recites wherein the CD4IL-10 cells target and kill cancer cells in the host.
Claim 43 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD13.
Claim 44 recites wherein the CD4IL-10 cells target and kill cancer cells that express HLA-class I.
Claim 57 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD54.
Claim 58 recites wherein the CD4IL-10 cells target and kill cancer cells that express HLA-class I and CD54.
Claim 59 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD112.
Either the ability of the CD4IL-10 cells to target and kill the cancer cells in the host, said cancer cells expressing one or more of the recited cell markers, is an inherent property of (that naturally flows from) the CD4IL-10 cells [structure] and/or the administered in amount sufficient… [method step] of the independent Claim 41, or they are not. 
To the extent they are inherent properties (that naturally flow) from the product/method of the independent claim, then the instant claims fail to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein” clauses do not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of the thus-administered CD4IL-10 cells positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. 
Gregori et al (J. Translational Med. 10(Suppl 3): 17, 2012; Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught that Tr1 cells are inherently and naturally able to control immune responses via expression of IL-10, and kill myeloid cells through release of granzyme B (Background).
The instant specification discloses that enforced expression of IL-10, via the IL-10 transgene, in CD4+ T cells promotes their conversion into Tr1-like cells with the ability to kill myeloid cells (pg 14, lines 30-31, Figure 12, legend). The instant specification discloses (pg 22, lines 9-12) that the expression of CD13 is determinant for the anti-leukemic activity of the CD4IL-10 cells, since two human multiple myeloma cell lines that do not express CD13 were not killed. Based on these data, we conclude that CD4IL-10 cells eliminate CD13+ leukemic cells and optimal CD4IL-10-mediated killing requires CD54 and CD112 expression.
The specification fails to disclose what modification(s) must be made to a first engineered CD4IL-10 cell that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54, thereby transforming said engineered CD4IL-10 cell into ones that are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.
The specification fails to disclose what modification(s) must be made/performed to the method step of administering the engineered CD4IL-10 cell in an amount of sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54, thereby transforming said method step(s) such that the thus-administered engineered CD4IL-10 cells are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  


6. 	Claim(s) 43-44, 57-59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites a method of treating a hematological cancer by allogeneic hematopoietic stem cell transplant (allo-HSCT), the improvement comprising: 
further administering to the allo-HSCT recipient an amount of human IL-10-expressing CD4+ T cells (CD4hIL-10 cells) sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT,
wherein the IL-10-expressing CD4+ T cells have been genetically modified by vector-mediated gene transfer of the coding sequence of human IL-10 under control of a constitutive promoter.
Claim 42 recites wherein the hematologic cancer is a myeloid leukemia.
Claim 61 recites wherein the CD4IL-10 cells target and kill cancer cells in the host.
Claim 43 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD13.
Claim 44 recites wherein the CD4IL-10 cells target and kill cancer cells that express HLA-class I.
Claim 57 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD54.
Claim 58 recites wherein the CD4IL-10 cells target and kill cancer cells that express HLA-class I and CD54.
Claim 59 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD112.
Either the ability of the CD4IL-10 cells to target and kill the cancer cells in the host, said cancer cells expressing one or more of the recited cell markers, is an inherent property of (that 
The claims denote that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not an inherent property (that naturally flows) from the product/method of the independent claim, then the dependent claims are considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitations of dependent claims merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic(s) do not follow from (are not an inherent property of) the CD4IL-10 cells [structure] and/or administered in an amount sufficient… [method step] recited in the independent claim, so it is unclear whether the claim requires some other structure to be added to the composition and/or some other action-taking method step(s) to provide the functional characteristics of the dependent claims. The claims are considered indefinite because the scope of the claims to achieve the functional property cannot be determined. 
The specification fails to clearly link a structure or method step to the claimed functional property, and thus the scope of the subject matter covered by the claim is unclear and indefinite because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation.
The specification fails to disclose what modification(s) must be made to a first engineered CD4IL-10 cell that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54, thereby transforming said engineered CD4IL-10 cell into ones that are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.
The specification fails to disclose what modification(s) must be made/performed to the method step of administering the engineered CD4IL-10 cell in an amount of sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54, thereby transforming said method step(s) such that the thus-administered engineered CD4IL-10 cells are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.
If the scope of the claimed structures necessary and sufficient to perform the positively recited functional limitation(s) is not limited to the specific structure(s) disclosed in the recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. 
	The boundaries imposed by a functional limitation must be clearly defined. 
The specification fails to clearly link a structure to the claimed functional property(ies), and thus the scope of the subject matter covered by the claim(s) is/are unclear and indefinite because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation.
The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear.
Bacchetta et al (Frontiers in Immunology 5(Article 16): 1-14, 2014; available January 31, 2014; Applicant’s own work; of record in IDS) taught a method of treating a hematological cancer, e.g. myeloid leukemia (AML, Table 1), the method comprising the step of administering Tr1-like cells that secrete high levels of IL-10 (pg 2, col. 1). While Bacchetta et al taught that the therapeutic IL-10 expressing Tr1 cells are capable of suppressing GvHD (Abstract), Bacchetta et al do not teach that said IL-10Tr1 cells are capable of targeting and killing myeloid cancer cells comprising one or more of the instantly recited cell markers.

The instant specification discloses (pg 22, lines 9-12) that the expression of CD13 is determinant for the anti-leukemic activity of the CD4IL-10 cells, since two human multiple myeloma cell lines that do not express CD13 were not killed. Based on these data, we conclude that CD4IL-10 cells eliminate CD13+ leukemic cells and optimal CD4IL-10-mediated killing requires CD54 and CD112 expression. Instant Claim 61 is broader in scope to the functional evidence actually disclosed in the specification. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

7. 	Claim(s) 43-44, 57-59, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 recites a method of treating a hematological cancer by allogeneic hematopoietic stem cell transplant (allo-HSCT), the improvement comprising: 

wherein the IL-10-expressing CD4+ T cells have been genetically modified by vector-mediated gene transfer of the coding sequence of human IL-10 under control of a constitutive promoter.
Claim 42 recites wherein the hematologic cancer is a myeloid leukemia.
Claim 61 recites wherein the CD4IL-10 cells target and kill cancer cells in the host.
Claim 43 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD13.
Claim 44 recites wherein the CD4IL-10 cells target and kill cancer cells that express HLA-class I.
Claim 57 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD54.
Claim 58 recites wherein the CD4IL-10 cells target and kill cancer cells that express HLA-class I and CD54.
Claim 59 recites wherein the CD4IL-10 cells target and kill cancer cells that express CD112.
Either the ability of the CD4IL-10 cells to target and kill the cancer cells in the host, said cancer cells expressing one or more of the recited cell markers, is an inherent property of (that naturally flows from) the CD4IL-10 cells [structure] and/or the administered in amount sufficient… [method step] of the independent Claim 41, or they are not. 
The claims denote that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not an inherent property (that naturally flows) from the product/method of the independent claim, then the dependent claims are considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
In the instant case, the limitations of dependent claims merely state a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic(s) do not follow from (are not an inherent property of) the 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification fails to disclose what modification(s) must be made to a first engineered CD4IL-10 cell that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54 must be made, thereby transforming said engineered CD4IL-10 cell into ones that are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.
The specification fails to disclose what modification(s) must be made/performed to the method step of administering the engineered CD4IL-10 cell in an amount of sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54 must be performed, thereby transforming said method step(s) such that the thus-administered engineered CD4IL-10 cells are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.

Applicant has argued/declared (Roncarolo Declaration filed October 9, 2020; of record) that there is no way to predict whether CD4IL-10 cells would kill different myeloid cells, and that in vitro cytotoxicity experiments with a single immortalized cell line fails establish predictability to other myeloid cell lines (pgs 10-11, joining ¶). 	
The instant specification discloses (pg 22, lines 9-12) that the expression of CD13 is determinant for the anti-leukemic activity of the CD4IL-10 cells, since two human multiple myeloma cell lines that do not express CD13 were not killed. Based on these data, we conclude that CD4IL-10 cells eliminate CD13+ leukemic cells and optimal CD4IL-10-mediated killing requires CD54 and CD112 expression. Instant Claim 61 is broader in scope to the functional evidence actually disclosed in the specification. 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim(s) 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 41 recites a method of treating a hematological cancer by allogeneic hematopoietic stem cell transplant (allo-HSCT), the improvement comprising: 
further administering to the allo-HSCT recipient an amount of human IL-10-expressing CD4+ T cells (CD4hIL-10 cells) sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT,
wherein the IL-10-expressing CD4+ T cells have been genetically modified by vector-mediated gene transfer of the coding sequence of human IL-10 under control of a constitutive promoter.
Claim 51 recites wherein the CD4hIL-10 cells are Tr1-like cells.
The specification fails to disclose what modification(s) must be made to a first vector encoding a human IL-10 transgene under the control of a constitutive promoter that, upon expression in a first CD4+ T cell is unable to convert said CD4hIL-10 T cell into a Tr1-like cell, thereby transforming said first vector encoding a human IL-10 transgene under the control of a constitutive promoter that, upon expression in a first CD4+ T cell into one that is now capable of converting said CD4hIL-10 T cell into a Tr1-like cell.
The specification fails to disclose what modification(s) must be made/performed to the method step of the independent claim in order to transform a CD4hIL-10 T cell that does not convert into a Tr1-like cell upon expression of the human IL-10 transgene into a CD4hIL-10 T cell that upon expression of the human IL-10 transgene that is now capable of converting into a Tr1-like cell.
The specification discloses that enforced expression of IL-10, via the transgene, in CD4+ T cells promotes their conversion into Tr1-like cells with the ability to kill myeloid cells (pg 14, lines 30-31, Figure 12, legend). Thus, absent objective evidence to the contrary, the CD4hIL-10 T cells of the independent claim are Tr1-like cells. 
The specification fails to disclose a first engineered CD4IL-10 T cell that is not, nor does not become, a Tr1-like cell. 


9. 	Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim literally recites that the CD4IL-10 cells are isolated from a donor, which is contrary to Applicant’s disclosure. Furthermore, the recitation “being genetically modified” is broader in scope to the human IL-10 transgene, nor does it explicitly refer back to the human IL-10 transgene, thereby rendering the claim indefinite because it is unclear what additional genetic modification is to be made. The specification fails to disclose further genetic modification of the CD4 T cells genetically modified with the human IL-10 transgene. 
	The Examiner respectfully suggests amending the claim to instead recite, “wherein the CD4+ T cells are isolated from a donor prior to being genetically modified by said vector-mediated gene transfer of the coding sequence of human IL-I0 under control of a constitutive promoter”, for example.
	Appropriate correction is required. 

10. 	Claim(s) 41-45, 47-59, and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 41 and 62-63 recite a method of treating a hematological cancer by allogeneic hematopoietic stem cell transplant (allo-HSCT), the improvement comprising: 
further administering to the allo-HSCT recipient an amount of human IL-10-expressing CD4+ T cells (CD4hIL-10 cells) sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT. 

Either the ability of the CD4IL-10 cells to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT is an inherent property of (that naturally flows from) the CD4IL-10 cells [structure] and/or the administered in amount sufficient… [method step], or they are not. 
Either the CD4IL-10 cells administered in an amount sufficient to suppress graft-vs-host disease (GvHD) necessarily, inherently and naturally also do not suppress graft-vs-leukemia (GvL) nor suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, or they do not. 

The claims denote that not all amounts of the CD40hIL-10 cells are able/sufficient to achieve the combination of specific functional property(ies) recited in the claim(s). 
The claims denote that there is an amount of CD4hIL-10 cells that, upon administration does not suppress graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL) efficacy of the allo-HSCT and suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to; 
an amount that, upon administration, does not suppress graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL) efficacy of the allo-HSCT, and does not suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to;
an amount that, upon administration, does not suppress graft-vs-host disease (GvHD), suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL) efficacy of the allo-HSCT, as opposed to;
an amount that, upon administration, does not suppress graft-vs-host disease (GvHD), does not suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL) efficacy of the allo-HSCT; 
an amount that, upon administration, suppresses graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL) efficacy of the allo-HSCT and suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to;
an amount that, upon administration,  suppresses graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL) efficacy of the allo-HSCT, and does not suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to; 
suppresses graft-vs-host disease (GvHD), suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL) efficacy of the allo-HSCT, as opposed to; 
an amount that, upon administration, suppresses graft-vs-host disease (GvHD), does not suppresse graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL) efficacy of the allo-HSCT. 
Instant Claims 42 and 45 recite wherein the hematological cancer is myeloid leukemia, evidencing that the scope of independent Claims 41 and 62-63 reasonably encompasses a broader genus of hematological cancers, e.g. bone cancer, various leukemias, various lymphomas (specification, pg 4, lines 29-33; pg 5, lines 3-4), as per GvT vs GvL recitation, respectively. Applicant has argued/declared (Roncarolo Declaration filed October 9, 2020; of record) that there is no way to predict whether CD4IL-10 cells would kill different myeloid cells, and that in vitro cytotoxicity experiments with a single immortalized cell line fails establish predictability to other myeloid cell lines (pgs 10-11, joining ¶). 	
Instant Claim 50 recites wherein the T cells are not anergized to host allo-antigens prior to administration, evidencing that the scope of independent Claim 41 reasonably encompasses a broader genus of functionally different T cells that are or are not anergized to host allo-antigens prior to administration.
Instant Claim 51 recites wherein the T cells are Tr1-like cells, evidencing that the scope of independent Claim 41 reasonably encompasses a broader genus of T cells that are not, nor have the functional properties of, Tr1-like cells. Geginat et al (Seminars in Immunol. 25: 252-262, 2013; of record) evidence at least eight functionally different T cell types other than Tr1-like T cells (Figure 1). Applicant has previously argued (papers filed January 15, 2020) that prior art directed to different types of T cells constitutes non-analogous and/or contradictory art because they are directed to different classes of T cells. For example, Fowler et al (cited below) disclosed the use of CD4+ Th2 cells, which is a T helper cell; whereas, Andolfi et al (cited below) taught the use of Tr1 cells, which is a T regulatory cell. 
Instant Claims 52-53 recite wherein the T cells are polyclonal, evidencing that the scope of independent Claims 41 and 62 reasonably encompasses a broader genus of functionally different T cells that are not polyclonal. 



Bacchetta et al (Frontiers in Immunology 5(Article 16): 1-14, 2014; Applicant’s own work; available January 31, 2014; of record in IDS) is considered relevant prior art for having taught a method of treating a hematological cancer in a subject, to wit, human patients, by allogeneic hematopoietic stem cell transplant (allo-HSCT), the improvement comprising: 
further administering to the allo-HSCT recipient an amount of human IL-10-expressing CD4+ T cells, said cells having a Tr1-like phenotype (pg 2, col. 1), wherein the subjects had a hematological cancer, e.g. acute myeloid leukemia (Table 1). 
Bacchetta et al taught administering 1x10^5, 3x10^5, 1x10^6, and 3x10^6 T cells/kg subject (Figure 1, pg 3, col. 2).
Bacchetta et al taught the thus-administered hIL-10 T cells were not sufficient to suppress moderate GvHD (pg 5, col. 2, “Moderate acute GvHD was observed”), and acute GvHD resolved only upon administration of conventional therapy for some period of time, e.g. 1.5, 4, 10, or 39 months (pg 6, col. 1). 
Bacchetta et al taught that the human IL-10-expressing CD4+ T cells were overall efficacious in 4 out of 12 patients (33% efficacy), whereby; 
four patients died due to tumor relapse (suppressed(?) graft-vs-tumor (GvT) or suppressed(?) graft-vs-leukemia (GvL)) or a lack of engraftment, and 
one patient receiving a greater amount of human IL-10-expressing CD4+ T cells developed severe GvHD (syn. ‘an amount…insufficient to suppress graft-vs-host disease (GvHD)’) which could not be resolved using conventional therapy, resulting in patient’s death. Thus, Applicant’s own prior art fails to teach a direct correlation between an amount of human IL-10-expressing CD4+ T cells administered that is sufficient to achieve suppression of severe, acute, and/or moderate GvHD, as required by the claims.
Bacchetta et al taught that the human IL-10-expressing CD4+ T cells were polyclonal and functionally anergized against host antigens (pg 9, col. 2). 
While Bacchetta et al hypothesize that administration of human IL-10-expressing CD4+ T cells may improve immune reconstitution after allo-HSCT without increasing the risk of 

Andolfi et al (Mol. Therapy 20(9): 1778-1790, 2012; Applicant’s own work; of record in specification) is considered relevant prior art for having taught a method of hematopoietic stem cell transplant (HSCT) in a mouse xenograft animal model (pg 1789, col. 2, Xeno-GvHD model), the improvement comprising: 
further administering to the HSCT recipient an amount of human IL-10-expressing CD4+ T cells (Title; pgs 1788, col. 2-pg 1789, col.1 “Transduction of human CD4+ T cells”), said cells having a Tr1-like phenotype (Abstract), “to be used as Tr1-cell based therapy in…hematopoietic stem cell transplantation to prevent rejection or GvHD” (pg 1788, col. 2).
Andolfi et al taught the thus-administered hIL-10 T cells were able to suppress GvHD (Abstract), but is silent as to whether or not the thus-administered hIL-10 T cells are sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT, as presently claimed. 
While Andolfi et al hypothesize that administration of human IL-10-expressing CD4+ T cells may improve immune hematopoietic stem cell transplantation methods to prevent rejection or GvHD” (pg 1788, col. 2), Andolfi et al do not teach a nexus between an effective amount of human IL-10-expressing CD4+ T cells to be administered that necessarily and predictably suppresses GvHD, and does not suppress GvL and/or GvT.

Roncarolo et al (Immunological Reviews 212: 28-50, 2006; Applicant’s own work; of record) is considered relevant prior art for having taught that considerable effort has been made over the recent years to obtain a GvL effect without GvHD, the current approaches including the use of T cells enriched for GvL target antigens by in vitro stimulation. Roncarolo et al also taught that an approach to tackle the problem can also comprise the use of Tregs as a cellular therapy after allo-HSCT, as demonstrated previously in a mouse xenograft animal model using CD4+ Tregs that prevent acute GvHD without impairing the anti-tumor effector functions 

Fowler et al (WO 03/004625; of record) is considered relevant prior art for having disclosed a method of treating a hematological cancer (e.g. pg 14, lines 17-24; Table 1, lymphoma, acute myeloid leukemia) by allogeneic hematopoietic stem cell transplant (allo-HSCT), the method comprising the steps of: 
i) administering an allogeneic hematopoietic stem cell transplant to recipient subject (pg 12, lines 25-27, therapeutically effective amount…to decrease the effects and/or severity of GvHD, for example, after allogeneic bone marrow transplantation); and 
ii) administering to the allo-HSCT recipient a GvHD-suppressive amount of human IL-10 expressing CD4+ T cells (pg 12, lines 25-27, therapeutically effective amount…to decrease the effects and/or severity of GvHD, for example, after allogeneic bone marrow transplantation, Th2 cells effective to decrease the effects of GvHD; pg 12, line 1, “CD4+ Th2 cells”), the method comprising the step of administering an amount of CD4+ T cells that, upon activation, produce high levels of IL-10 (pg 1, activated CD4+ Th2 cells naturally secrete IL-10, e.g. as compared to non-activated CD4+ T cells and/or activated CD4+ Th1 T cells) to said patient. Fowler et al disclosed wherein said CD4+ T cells are modified to produce high levels of IL-10, to wit, stimulated with anti-CD3 and anti-CD28 (Example 3). Fowler et al contemplated that the therapeutically effective amount of Th2 cells would be sufficient to decrease the GvHD response, and improve (syn. not suppress) the GvL effect (pg 13, lines 14-16). 

Instant specification discloses administration of 1x10^6 or 2.5x10^6 human IL-10-expressing CD4+ T cells to a subject, per the mouse xenograft-HSCT model (pg 15, Figure 7, legend). 
Bacchetta et al taught administering 1x10^5, 3x10^5, 1x10^6, and 3x10^6 T cells/kg subject (Figure 1, pg 3, col. 2). Thus, while the amount of human IL-10-expressing CD4+ T cells 
Andolfi et al taught administering 1x10^6, and 5x10^6 T cells to the subject (pg 1789, col. 2). Thus, while the amount of human IL-10-expressing CD4+ T cells that were administered to the subjects overlaps and/or is greater than the instantly disclosed cell numbers, neither Bacchetta et al nor Andolfi et al teach said cells have the instantly recited combination of functional properties. 
Fowler et al contemplated the therapeutically effective amount of the Th2 cells may be 5x10^6, 2.5x10^7, or 1x10^8 cells/kg subject body weight (e.g. pg 13, lines 9-10), of course, being dependent upon the subject being treated, the course of treatment, and the severity and type of the condition being treated (pg 13, lines 5-8). 

With respect to Claims 43-44, 57-59 and 61, Bacchetta et al do not teach the thus-administered human IL-10-expressing CD4+ T cells target and kill the cancer cells, nor target and kill cancer cells expressing one or more specific cell marker phenotypes, nor efficacious for the genus of hematological cancers reasonably encompassed by the independent claims.
Andolfi et al do not teach the thus-administered human IL-10-expressing CD4+ T cells target and kill the cancer cells, nor target and kill cancer cells expressing one or more specific cell marker phenotypes, nor efficacious for the genus of hematological cancers reasonably encompassed by the independent claims.
Applicant has argued/declared (Roncarolo Declaration filed October 9, 2020; of record) that there is no way to predict whether CD4IL-10 cells would kill different myeloid cells, and that in vitro cytotoxicity experiments with a single immortalized cell line fails establish predictability to other myeloid cell lines (pgs 10-11, joining ¶). 	
The instant specification fails to make up for the deficiencies of the cited prior art, especially as it pertains to the broad genus of hematological cancers, including those hematological cancers and/or myeloid leukemias that do not express CD13 and/or CD54 and/or CD112 and/or HLA-class I, as presently recited.

With respect to Claims 50-53, instant Claim 50 recites wherein the T cells are not anergized to host allo-antigens prior to administration, evidencing that the scope of independent Claim 41 reasonably encompasses a broader genus of T cells that are or are not anergized to host allo-antigens prior to administration. 
Instant Claim 51 recites wherein the T cells are Tr1-like cells, evidencing that the scope of independent Claim 41 reasonably encompasses a broader genus of T cells that are not, nor have the functional properties of, Tr1-like cells. 
Instant Claims 52-53 recite wherein the T cells are polyclonal, evidencing that the scope of independent Claim 41 reasonably encompasses a broader genus of T cells that are not polyclonal. 
Bacchetta et al taught that the human IL-10-expressing CD4+ T cells were polyclonal and functionally anergized against host antigens (pg 9, col. 2). 
Andolfi et al taught the human IL-10-expressing CD4+ T cells were polyclonal and functionally anergic (pg 1784, col. 2)
Neither Bacchetta et al nor Andolfi et al provide a nexus between the polyclonal, anergized, human IL-10-expressing CD4+ T cells and a therapeutically effective amount non-polyclonal and/or non-anergized and/or non-Tr1-like human IL-10-expressing CD4+ T cells that would necessarily and predictably achieve the instantly recited functional properties required by the independent claims. The instant specification fails to make up for the deficiencies of the cited prior art.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The Examiner notes that instant claims reasonably encompass both human and non-human subjects, e.g. art-recognized mouse model systems, including mouse xeno-HSCT model systems. While the prior art hypothesizes results from mouse model systems encourage application of the findings to treat human patients, Fowler et al appears to disclose prophetic not sufficient to suppress moderate GvHD (pg 5, col. 2, “Moderate acute GvHD was observed”), and acute GvHD resolved only upon administration of conventional therapy for some period of time, e.g. 1.5, 4, 10, or 39 months (pg 6, col. 1). 
Bacchetta et al taught that the human IL-10-expressing CD4+ T cells were overall efficacious in 4 out of 12 patients (33% efficacy), whereby; 
four patients died due to tumor relapse (suppressed(?) graft-vs-tumor (GvT) or suppressed(?) graft-vs-leukemia (GvL)) or a lack of engraftment, and 
one patient receiving a greater amount of human IL-10-expressing CD4+ T cells developed severe GvHD (syn. ‘an amount…insufficient to suppress graft-vs-host disease (GvHD)’) which could not be resolved using conventional therapy, resulting in patient’s death. Thus, Applicant’s own prior art fails to teach a direct correlation between an amount of human IL-10-expressing CD4+ T cells administered that is sufficient to achieve the one or more therapeutic results recited in the claims. 
One may reasonably question whether or not 33% efficacy in human patients (Bacchetta et al, Applicant’s own work) is sufficient to establish a nexus of predictability and reasonable expectation of success across the breadth of the instant claims, or even the biological concepts of the instant claims as a whole. Instant specification discloses mouse xenograft model system, not actual data from human patients. 

It is considered that the prior art does fairly teach, and successfully reduced to practice, administering CD4 T cells expressing human IL-10 in an effective amount to suppress GvHD in in the context of xeno-HSCT therapeutic methods in non-human animal models of hematological cancers.
Neither Bacchetta et al, Andolfi et al, Roncarolo et al, Edinger et al, nor Fowler et teach/disclose an amount of the thus-administered human IL-10-expressing CD4+ T cells that are sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT, as presently claimed. The instant specification fails to make up for the deficiencies of the cited prior art.

Neither the instant claims, the instant specification, nor the prior art teach/disclose an amount of broadly claimed genus of CD4hIL-10 cells that, upon administration does not suppress graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL) and suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to; 
an amount that, upon administration, does not suppress graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL), and does not suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to;
an amount that, upon administration, does not suppress graft-vs-host disease (GvHD), suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL), as opposed to;
an amount that, upon administration, does not suppress graft-vs-host disease (GvHD), does not suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL); 
an amount that, upon administration, suppresses graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL) and suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to;
an amount that, upon administration,  suppresses graft-vs-host disease (GvHD), suppresses graft-vs-leukemia (GvL), and does not suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, as opposed to; 
an amount that, upon administration,  suppresses graft-vs-host disease (GvHD), suppresses graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL), as opposed to; 
an amount that, upon administration, suppresses graft-vs-host disease (GvHD), does not suppresse graft-vs-tumor (GvT) efficacy of the allo-HSCT, and does not suppress graft-vs-leukemia (GvL),

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

Examiner's Note
The Examiner is aware of the apparent contradiction between applying the rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement rejection presented above and the following AIA  35 U.S.C. 103 art rejections. For the sake of compact prosecution, all issues relating to the instant application will be set forth. The art rejections are applied for disclosing knowledge in the art prior to the effective filing date of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. 	The prior rejection of Claims 41-48 under AIA  35 U.S.C. 103 as being unpatentable over Fowler et al (WO 03/004625; of record) in view of Bacchetta et al (Frontiers in Immunology 5(Article 16): 1-14, 2014; available January 31, 2014; of record in IDS), Andolfi et al (Mol. Therapy 20(9): 1778-1790, 2012; of record in specification), Belov et al (J. Immunol. Methods 305: 10-19, 2005; of record), Berlin et al (Leukemia 29:647-659, 2015; online publication August 29, 2014; of record), and Geginat et al (Seminars in Immunol. 25: 252-262, 2013; of record) is withdrawn in light of Applicant’s amendments to the claim set as a whole, changing the analysis of the cited prior art, and grounds of rejection.

12 	Claims 41-45, 47-59, and 61-63 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fowler et al (WO 03/004625; of record) in view of Roncarolo et al (Immunological Reviews 212: 28-50, 2006; Applicant’s own prior art; of record), Bacchetta et al (Frontiers in Immunology 5(Article 16): 1-14, 2014; available January 31, 2014; Applicant’s own prior art; of record in IDS), Andolfi et al (Mol. Therapy 20(9): 1778-1790, 2012; Applicant’s own prior art; of record in specification), and Gregori et al (J. Translational Med. 10(Suppl 3): 17, 2012; Applicant’s own prior art not cited in an IDS).
Determining the scope and contents of the prior art.
With respect to Claims 41 and 62-63, Fowler et al is considered relevant prior art for having disclosed a method of treating a hematological cancer, e.g. leukemia or lymphoma (pg 14, lines 17-24) by allogeneic hematopoietic stem cell transplant (allo-HSCT), the method comprising the steps of: 
i) administering an allogeneic hematopoietic stem cell transplant to recipient subject (pg 12, lines 25-27, therapeutically effective amount…to decrease the effects and/or severity of GvHD, for example, after allogeneic bone marrow transplantation); and 
ii) administering to the allo-HSCT recipient a GvHD-suppressive amount of human IL-10 expressing CD4+ T cells (pg 12, lines 25-27, therapeutically effective amount…to decrease the effects and/or severity of GvHD, for example, after allogeneic bone marrow transplantation, Th2 cells effective to decrease the effects of GvHD; pg 12, line 1, “CD4+ Th2 cells”), the method comprising the step of administering an amount of CD4+ T cells that, upon activation, produce high levels of IL-10 (pg 1, activated CD4+ Th2 cells naturally secrete IL-10, e.g. as compared to non-activated CD4+ T cells and/or activated CD4+ Th1 T cells) to said patient. Fowler et al disclosed wherein said CD4+ T cells are modified to produce high levels of IL-10, to wit, stimulated with anti-CD3 and anti-CD28 (Example 3). Fowler et al contemplated that the therapeutically effective amount of Th2 cells would be sufficient to decrease the GvHD response, and improve (syn. “without suppressing”) the GvL effect (pg 13, lines 14-16), but rather increase a GvL or GvT effect (pg 12, lines 25-28).
Roncarolo et al (Applicant’s own work) is considered relevant prior art for having taught that an approach to obtain a GvL effect without GvHD includes the use of Tregs as a cellular therapy after allo-HSCT, as demonstrated previously in a mouse xenograft animal model using CD4+ Tregs that prevent acute GvHD without impairing (syn. “without suppressing”) the anti-tumor effector functions mediated by alloreactive T cells (pg 43, col. 1). Roncarolo et al taught a clinical trial in which Tr1 cells expressing human IL-10 anergized to host antigens are able to suppress GvHD, yet also provide a GvL effect (pg 43, col. 2). 
Bacchetta et al (Applicant’s own work) is considered relevant prior art for having taught that T-cell therapy after allogeneic hematopoietic stem cell transplantation (allo-HSCT) has been used to cure hematologic cancer and to prevent disease recurrence. Pre-treating T cells with IL-10 results in a population of Tr1 type T cells specific for host alloantigens, thereby limiting donor-vs-host reactivity and improving immune reconstitution after allo-HSCT without 

Neither Fowler et al, Roncarolo et al, nor Bacchetta et al teach/disclose the IL-10 expressing CD4+ T cells are genetically modified to comprise a human IL-10 coding sequence operably linked to a constitutive promoter (CD4hIL-10 cells). However, before the effective filing date of the instantly claimed invention, and with respect to Claims 41 and 62-63, Andolfi et al (Applicant’s own work) taught a method of treatment and/or prevention of Graft versus Host Disease (GvHD) in a subject or patient, the method comprising the step of administering an amount of CD4+ Type 1 regulatory T (Tr1) cells genetically modified to express high levels of IL-10 (pg 1779, col. 1, Results, lentiviral vectors encoding the [constitutive] PGK promoter operably linked to the human IL-10 cDNA; Figure 1) to said patient (pg 1783, xeno GvHD model). Andolfi et al taught the genetically modified CD4+ T cells are able to reduce GvHD (Figures 7a, 7c). Andolfi et al suggest that the IL-10-transduced CD4+ T cells is feasible, effective, and may be used as Tr1-cell based therapy in hematopoietic stem cell transplantation to prevent rejection of GvHD (pg 1788, col. 2).
Gregori et al (Applicant’s own work) is considered relevant prior art for having taught that Tr1 cells are inherently and naturally able to control immune responses via expression of IL-10, and kill myeloid cells through release of granzyme B (Background). Gregori et al suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in immunology, and cancer treatment methods. Therefore, the level of ordinary skill in this art is high. 
KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the IL-10 expressing CD4+ cells, as disclosed by Fowler et al, with a CD4+ T cell genetically modified to express IL-10, as taught by Andolfi et al and Gregori et al, in a method of treating a hematological cancer in a patient having in vitro differentiation of Tr1 cells, including the use of recombinant hIL-10 allow the generation of a cell population, which contains 10–15% of IL-10–producing Tr1 cells but also significant proportion of contaminating non-Tr1 cells and Gregori et al suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results). Presently, the absence of Tr1-specific surface markers hinders the possibility to purify the IL-10–producing Tr1 cells from this cell culture. The genetic modification of human CD4+ T cells with LV-IL-10/GFP represents therefore an attractive alternative approach to overcome this limitation and to generate a stable and more homogeneous population of human IL-10–producing regulatory T (Tr1) cells. Furthermore, Bacchetta et al taught that the CD4+ T regulatory 1 (Tr1) cells that produce high levels of IL-10 promoted fast immune reconstitution after hematopoietic stem cell transplantation (pg 6, col. 1, 30 days, as opposed to 9-12 months), and reduced infectious episodes compared to untreated patients or those who did not achieve immune reconstitution (pg 7, col. 1). The immune reconstituted patients treated with the CD4+ T regulatory 1 (Tr1) cells that produce high levels of IL-10 are long survivors, in good performance status, and remain completely disease-free at about 7 years follow-up (pg 10, col. 1). 
Either the CD4IL-10 cells administered in an amount sufficient to suppress graft-vs-host disease (GvHD) necessarily, inherently and naturally also do not suppress graft-vs-leukemia (GvL) nor suppress graft-vs-tumor (GvT) efficacy of the allo-HSCT, or they do not. To put it 
Applicant previously declared (Roncarolo Declaration filed October 9, 2020; ¶35) that the Fowler experiment disclosing that Th2 cell administration capable of reducing GvHD and reducing tumor burden, whereby it appears to initiate an immune cell activation, and that this activation is associated with the observed anti-tumor effects post-transplant (pg 47, lines 13-19), suggests that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft. The Examiner considers this admission that the ordinary artisan would reasonably infer such a conclusion that a therapeutically effective amount of the T cells expressing human IL-10 capable of suppressing GvHD would also not suppress the GvL or GvT effect in the subject.
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 42, Fowler et al disclosed a method of treatment of a tumor in a patient (pg 14, lines 17-35; Example 6, “Patient Inclusion Criteria”), wherein the tumor is a hematologic cancer, wherein said hematologic cancer is mediated by a monocytic cell, e.g. acute myelogenous leukemia (pg 14, lines 17-20). 
Bacchetta et al taught wherein the tumor is a hematological tumor, wherein the tumor is mediated by a monocyte, e.g. acute myeloid leukemia (Table 1).
Gregori et al taught leukemia (col. 2).
With respect to Claim 45, Fowler et al disclosed a method of treatment of a tumor in a patient (pg 14, lines 17-35; Example 6, “Patient Inclusion Criteria”), wherein said tumor is mediated by a monocytic cell, e.g. acute myelogenous leukemia (pg 14, lines 17-20). 
Bacchetta et al taught wherein the tumor is a hematological tumor, wherein the tumor is mediated by a monocyte, e.g. acute myeloid leukemia (Table 1).
With respect to Claims 51 and 62-63, Roncarolo et al taught the IL-10 T cells are Tr1-like cells (pg 43, col. 2). 
Bacchetta et al taught the IL-10 T cells are Tr1-like cells (Abstract). 
Andolfi et al taught the IL-10 T cells are Tr1-like cells (Abstract). 
Gregori et al taught the IL-10 T cells are Tr1-like cells (entire page). 
With respect to Claim 54, Andolfi et al taught the T cells are isolated from a donor, and subsequently genetically modified with the human IL-10 transgene (pgs 1788-1789, Methods).
With respect to Claims 52-53 and 62-63, Bacchetta et al taught wherein the CD4IL-10 T cells are polyclonal (Table 2, legend; pg 9, col. 2, “These IL-10-DLI contained both host-specific Tr1 cells and fully competent polyclonal T cells”). 

With respect to Claims 50, and 62-63, Bacchetta et al taught that the IL-10-DLI population contained both host-specific Tr1 cells and fully competent (syn. not anergized) polyclonal T cells (pg 9, col. 2), and that art-recognized Treg clinical therapy trials previously used polyclonal, non-antigen-specific Treg cells (pg 12, col. 1).
Andolfi et al taught that the CD4IL-10 Treg cells are naturally anergic, even without allo-antigen stimulation (pg 1781, col. 1). , and do not teach a step of anergizing said CD4IL-10 Treg cells to host allo-antigens prior to administration to the host recipient.
With respect to Claims 48-49, and 62-63, Fowler et al disclosed wherein said CD4+ T cells are autologous or allogeneic (syn. non-autologous) to the graft recipient subject or patient (pg 15, lines 11-12; pg 20, lines 1-12).
Roncarolo et al taught wherein the T cells are obtained from allogeneic donors (pg 43, col. 1, “donor-derived alloantigen-specific anergic T cells”). 
Andolfi et al taught wherein said CD4+ T cells are heterologous (syn. non-autologous) to the graft recipient subject (pg 1779, col. 1, human CD4+ T cells).
Bacchetta et al taught wherein said CD4+ T regulatory 1 (Tr1) cells are allo-specific (syn. non-autologous) to the graft recipient patient, the IL-10 Tr1-like cells were obtained from donor (e.g. pg 2, col. 2, “donor-derived cell product”; “acquired host-specific hypo-responsiveness, called “anergy”).
With respect to Claims 47, 56, and 62-63, Fowler et al disclosed HLA-matched donors (pg 15, line 13; pg 21, line 16), whereby the ordinary artisans immediately recognize that said allogeneic donors are either related or unrelated. 
Fowler et al also disclosed mismatched relative donors (5/6 HLA antigen, pg 26, last two lines). 
Bacchetta et al (co-authors to Andolfi et al) taught the HSCT graft is a haploidentical-HSCT (Abstract), whereby those of ordinary skill in the art immediately recognize that haploidentical is mismatched donor, and whereby the ordinary artisans immediately recognize that said allogeneic donors are either related or unrelated. 
Furthermore, the ordinary artisan immediately recognizes that there are only four possible embodiments of allogeneic donors: 

HLA-matched, unrelated donor;
HLA-mismatched, related donor; and 
HLA-mismatched, unrelated donor.
Thus, those of ordinary skill in the art recognized that there is a finite number of identified predictable potential solutions of allogeneic donors, and could have pursued the known potential options with a reasonable expectation of success. 
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.
With respect to Claims 55 and 62-63, Fowler et al disclosed wherein said CD4+ T cells are autologous or allogeneic (syn. non-autologous) to the graft recipient subject or patient (pg 15, lines 11-12; pg 20, lines 1-12). Fowler et al do not require the T cell donor to be the same individual as the allo-HSCT donor. Fowler et al do not prohibit the T cell donor from being obtained from an individual who is not the allo-HSCT donor. Example 11 discloses obtaining the donor T cells some time after the subject received the allo-HSCT, and there is no indication that this later-in-time donor is the same donor as the earlier-in-time allo-HSCT donor.
Andolfi et al taught wherein the non-autologous T cell donor is not the same donor as the allo-HSCT donor (e.g. pg 1781, col. 2, “third party allogeneic PBMCs”). Andolfi et al do not teach the CD4IL-10 T cells are from the same donor as the PBMCs that were administered to the subject. 
Bacchetta et al do not teach the allo-HSCT donors to be the same donors from which the IL-10-DLI T cells are produced (pg 2, col. 2). 
Furthermore, the ordinary artisan immediately recognizes that there are only two possible embodiments of allogeneic HSCT and T cell donors, they are the same donor, or different donors (as previously recognized by Applicant themselves, Bacchetta et al citing prior art #14 to Brunstein et al (2011)). Thus, those of ordinary skill in the art recognized that there is a finite number of identified predictable potential solutions of allogeneic HSCT and T cell donors, and could have pursued the known potential options with a reasonable expectation of success. 

With respect to Claims 43-44, 57-59, and 61, as discussed supra, either the ability of the CD4IL-10 cells to target and kill the cancer cells in the host, said cancer cells expressing one or more of the recited cell markers, is an inherent property of (that naturally flows from) the CD4IL-10 cells [structure] and/or the administered in amount sufficient… [method step] of the independent Claim 41, or they are not. To the extent they are inherent properties (that naturally flow) from the product/method of the independent claim, then the instant claims fail to further limit the independent claim. 
The instant specification discloses that enforced expression of IL-10, via the IL-10 transgene, in CD4+ T cells promotes their conversion into Tr1-like cells with the ability to kill myeloid cells (pg 14, lines 30-31, Figure 12, legend). The instant specification discloses (pg 22, lines 9-12) that the expression of CD13 is determinant for the anti-leukemic activity of the CD4IL-10 cells, since two human multiple myeloma cell lines that do not express CD13 were not killed. Based on these data, we conclude that CD4IL-10 cells eliminate CD13+ leukemic cells and optimal CD4IL-10-mediated killing requires CD54 and CD112 expression.
The specification fails to disclose what modification(s) must be made to a first engineered CD4IL-10 cell that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54, thereby transforming said engineered CD4IL-10 cell into ones that are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.
The specification fails to disclose what modification(s) must be made/performed to the method step of administering the engineered CD4IL-10 cell in an amount of sufficient to suppress graft-vs-host disease (GvHD) without suppressing graft-vs-leukemia (GvL) or graft-vs-tumor (GvT) efficacy of the allo-HSCT that is unable to target and kill cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54, thereby transforming said method step(s) such that the thus-administered engineered CD4IL-10 cells are now capable of targeting and killing cancer cells in the host, including those cancer cells that express CD13 and/or HLA-class I and/or CD54.
Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Fowler et al contemplated that the therapeutically effective amount of Th2 cells would be sufficient to decrease the GvHD response, and improve (syn. “without suppressing”) the GvL effect (pg 13, lines 14-16), but rather increase a GvL or GvT effect (pg 12, lines 25-28). Fowler et al disclosed a method of treatment of a tumor in a patient (pg 14, lines 17-35; Example 6, “Patient Inclusion Criteria”), wherein said tumor is mediated by a monocytic cell, e.g. acute myelogenous leukemia (pg 14, lines 17-20), whereby the instant specification discloses that myeloid/leukemic blast tumor cells naturally express HLA-class 1, CD13, and CD54 (pg 4, line 2; pg 5, lines 3-4).
Roncarolo et al (Applicant’s own work) taught a clinical trial in which Tr1 cells expressing human IL-10 anergized to host antigens are able to suppress GvHD, yet also provide a GvL effect (pg 43, col. 2).
Gregori et al suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results), whereby Tr1 cells are inherently and naturally able to control immune responses via expression of IL-10, and kill myeloid cells through release of granzyme B (Background).
Furthermore, Applicant’s own prior art, Bacchetta et al, evidence successful therapeutic efficacy of the CD4+ T cells anergized in the presence of high levels of IL-10 for the treatment AML without explicitly stating or requiring the instantly recited HLA-class 1, CD13, and/or CD54 phenotypic markers to be expressed by said AML cells (Table 1).

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the amended claims reflect Applicants' demonstration that the recited CD4IL-l0 cells successfully attenuated GvHD in animals following allo-HSCT, without suppressing the GvL effect of the allo-HSCT. Without the disclosure of the present application, oneskill in the art would have had no reasonable expectation of success that the present CD4IL-l0 cells could suppress GvHD without suppressing GvL or GvT in allo-HSCT patients.
Applicant’s argument(s) has been fully considered, but is not persuasive. Either the CD4IL-10 cells administered in an amount sufficient to suppress graft-vs-host disease (GvHD) necessarily, inherently and naturally also do not suppress graft-vs-leukemia (GvL) nor graft-vs-tumor (GvT) efficacy of the allo-HSCT, or they do not. To put it another way, teachings, suggestions, and/or motivations to administer the instantly recited CD4IL-10 cells in an amount sufficient to suppress graft-vs-host disease (GvHD) in methods of allo-HSCT will necessarily, inherently and naturally also achieve the instantly recited negative limitations, to wit, do not suppress graft-vs-leukemia (GvL) nor graft-vs-tumor (GvT) efficacy of the allo-HSCT. Furthermore, Fowler et al contemplated that the therapeutically effective amount of Th2 cells would be sufficient to decrease the GvHD response, and improve (syn. “without suppressing”) the GvL effect (pg 13, lines 14-16), but rather increase a GvL or GvT effect (pg 12, lines 25-28). Roncarolo et al (Applicant’s own work) taught a clinical trial in which Tr1 cells expressing human IL-10 anergized to host antigens are able to suppress GvHD, yet also provide a GvL effect (pg 43, col. 2). Gregori et al (Applicant’s own work) suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results). Thus, it is considered that those of ordinary skill in the art previously recognized that scientific concept that administering the instantly recited CD4IL-10 
Applicant previously declared (Roncarolo Declaration filed October 9, 2020; ¶35) that the Fowler experiment disclosing that Th2 cell administration capable of reducing GvHD and reducing tumor burden, whereby it appears to initiate an immune cell activation, and that this activation is associated with the observed anti-tumor effects post-transplant (pg 47, lines 13-19), suggests that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft. The Examiner considers this admission that the ordinary artisan would reasonably infer such a conclusion that a therapeutically effective amount of the T cells expressing human IL-10 capable of suppressing GvHD would also not suppress the GvL or GvT effect in the subject.

Applicant argues that Andolfi is entirely silent on the concept of suppressing GvHD without suppressing GvL in allo-HSCT patients, Andolfi also would not have led the skilled artisan to conclude any differently.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Fowler et al contemplated that the therapeutically effective amount of Th2 cells would be sufficient to decrease the GvHD response, and improve (syn. “without suppressing”) the GvL effect (pg 13, lines 14-16), but rather increase a GvL or GvT effect (pg 12, lines 25-28). 
Roncarolo et al (Applicant’s own work) taught a clinical trial in which Tr1 cells expressing human IL-10 anergized to host antigens are able to suppress GvHD, yet also provide a GvL effect (pg 43, col. 2). 

Thus, it is considered that those of ordinary skill in the art previously recognized that scientific concept that administering the instantly recited CD4IL-10 cells in an amount sufficient to suppress graft-vs-host disease (GvHD) in methods of allo-HSCT will necessarily, inherently and naturally also achieve the instantly recited negative limitations, to wit, do not suppress graft-vs-leukemia (GvL) nor graft-vs-tumor (GvT) efficacy of the allo-HSCT. The ordinary artisan, reading Fowler et al, Roncarolo et al, and/or Gregori et al would have had a reasonable expectation of success that a therapeutically effective amount of the T cells expressing human IL-10 capable of suppressing GvHD would also not suppress the GvL or GvT efficacy of the all-HSCT in the allo-HSCT subject.

Applicant argues that the Th2 cells taught in Fowler are a completely different subset of T cells than the claimed method's CD41L-l0 cells, which are Trl-like, and thus are not substitutable.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent Claim 41 clearly evidences that Applicant seeks to encompass a broader genus of T cells, not just Tr1-like cells, and thus instant independent Claim 41 reasonably embraces the Th2 cells of Fowler et al. Applicant fails to articulate, using sound scientific and legal rationales, why the Th2 cells of Fowler et al are not substitutable for the Tr1-like cells of Roncarolo et al (Applicant’s own work), Bacchetta et al (Applicant’s own work), Andolfi et al (Applicant’s own work),  and/or Gregori et al (Applicant’s own work), whereby such a substitution would not have been recognized by the ordinary artisan to achieve a GvHD result without suppressing a GvL effect with a reasonable expectation of success. 

Applicant argues that the CD41 L-l0 cells of the present claims are polyclonal (not Ag-specific) and are not anergized to the allo-HSCT recipient


Applicant argues that the claimed CD4IL-l0 cells are non-autologous to the recipient and non-autologous to the allo-HSCT donor. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent Claim 41 clearly evidences that Applicant seeks to encompass a broader genus of T cells, including those that are autologous to the recipient and/or the allo-HSCT donor.

Applicant argues that Bacchetta teaches a method of reducing GvHD in allo-HSCT patients by administering T cells that were isolated from the alloHSCT donor. See page 2, left-hand column, first full paragraph of Bacchetta.
Applicant’s argument(s) has been fully considered, but is not persuasive. Page 2, left-hand column, first full paragraph of Bacchetta is silent to the T cells were isolated from the alloHSCT donor.

Applicant argues that Fowler also teaches a method of reducing GvHD by administering CD4+ Th2 cells that were isolated from the HSCT donor. See Example 2 of Fowler
Applicant’s argument(s) has been fully considered, but is not persuasive. Example 2 of Fowler is directed to the ex vivo generation of CD4+ Th2 cells, and is silent to any requirement that said T cells are isolated from the HSCT donor.

Applicant argues that Applicants have demonstrated that the CD4IL-10 cells successfully suppress GvHD without suppressing GvL or GvT and target and kill cancer cells in animals that have received alloHSCT. None of Fowler, Bacchetta, nor Andolfi, alone or in combination, teaches or suggests any cell therapy that suppresses GvHD without suppressing GvL or GvT and that targets and kills cancer cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. 

As a second matter, as discussed supra, either the ability of the CD4IL-10 cells to target and kill the cancer cells in the host, said cancer cells expressing one or more of the recited cell markers, is an inherent property of (that naturally flows from) the CD4IL-10 cells [structure] and/or the administered in amount sufficient… [method step] of the independent Claim 41, or they are not. To the extent they are inherent properties (that naturally flow) from the product/method of the independent claim, then the instant claims fail to further limit the independent claim. 
Furthermore, Roncarolo et al (Applicant’s own work) taught a clinical trial in which Tr1 cells expressing human IL-10 anergized to host antigens are able to suppress GvHD, yet also provide a GvL effect (pg 43, col. 2). Gregori et al suggest Tr1-like cells expressing recombinant human IL-10 can be applied in allogeneic hematopoietic stem cell transplantation (allo-HSCT), as they display potent suppressive function in a GvHD disease model while preserving GvL effects (Results), whereby Tr1 cells are inherently and naturally able to control immune responses via expression of IL-10, and kill myeloid cells through release of granzyme B (Background).

The Roncarolo Declaration under 37 CFR 1.132 filed October 9, 2020 has been considered, but is insufficient to overcome the rejection of Claims 41-48 based upon Fowler et al in view of Bacchetta et al, Andolfi et al, Belov et al, Berlin et al, and Geginat et al.

Dr. Roncarolo declares that (¶21) Andolfi et al do not teach or suggest that CD4IL-10 cells could simultaneously attenuate GvHD while preserving the GvL effect of allo-HSCT. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneously attenuate GvHD while preserving the GvL effect of allo-HSCT) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instantly claimed method merely requires the use of CD4IL-10 cells in combination with the allo-HSCT therapy in a method of treating a hematological malignancy in a subject/patient, whereby said CD4IL-10 cells are administered in an amount sufficient to suppress GvHD. 
Fowler et al disclosed the activated CD4+ T cells express high levels of IL-10 and are administered in an amount to sufficient to suppress GvHD caused by the allo-HSCT therapy.

Andolfi et al taught the genetically modified CD4+ T cells are able to reduce GvHD (Figures 7a, 7c) caused by the xeno (human) peripheral blood T cell therapy.

Dr. Roncarolo declares (¶23) that the suppression of GvHD observed by Andolfi et al would not in itself have suggested or motivated the use of the CD4IL-l0 cells in combination with allo-HSCT.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fowler et al disclosed the activated CD4+ T cells express high levels of IL-10 and are administered in an amount to sufficient to suppress GvHD caused by the allo-HSCT therapy.
Bacchetta et al taught that their findings provided the rationale for the clinical use of IL-10-anergized donor T cells (IL-10-DLI) to support immune reconstitution without severe GvHD after allo-HSCT (pg 2, col. 1).
Andolfi et al taught the genetically modified CD4+ T cells are able to reduce GvHD (Figures 7a, 7c) caused by the xeno (human) peripheral blood T cell therapy.

Dr. Roncarolo declares (¶24-25) that while Andolfi et al taught that the CD4IL-10 cells are able kill myeloid tumor cells in vitro (Figure 6(d)), said cells were not effective for killing a second myeloid tumor cell line in vitro (Figure 6(e)). Rather, Dr. Roncarolo declares that there is no way to predict whether CD4IL-10 cells would kill other myeloid cell lines or non-immortalized human myeloid leukemic cells, and that there is no way to know whether the degree of cytotoxicity, if seen with non-immortalized human myeloid leukemic cells, would be sufficient to compensate for the loss of GvL activity that would be presumed to accompany attenuation of GvHD.
Applicant’s argument(s) has been fully considered, but is not persuasive. The instantly claimed method does not require the CD4IL-10 cells to be the cytolytic agent(s) directly killing the hematological malignant cells. Rather, the motivation to administer CD4IL-10 cells is achieved for the purposes of suppressing GvHD itself. Direct killing of the hematological malignant cells can be effected by the allo-HSCT graft. 
The Examiner also notes that the instant specification discloses (pg 22, lines 9-12) that the expression of CD13 is determinant for the anti-leukemic activity of the CD4IL-10 cells, since two human multiple myeloma cell lines that do not express CD13 were not killed. Based on these data, we conclude that CD4IL-10 cells eliminate CD13+ leukemic cells and optimal CD4IL-10-mediated killing requires CD54 and CD112 expression. Thus, the instant claims are not commensurate in scope to Applicant’s asserted secondary considerations because the independent claim does not require the hematological malignancy to express the CD13, CD54 and CD112 cell markers. 

Dr. Roncarolo declares (¶26) that Andolfi et al teach away from the use of CD4IL-10 cells in combination with allo-HSCT for the treatment of non-myeloid cancer, such as 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant’s argument directly contradicts Applicant’s previous declaration statement that there is no way to predict whether CD4IL-10 cells would kill other myeloid cell lines or non-immortalized human myeloid leukemic cells, as well as that the in vitro cytotoxicity experiments would not have motivated or suggested the use of CD4IL-10 cells in combination with allo-HSCT. Thus, even per Applicant’s own position, the data of Figure 6d-e would not teach away from the instantly claimed invention because Applicant asserts the in vitro experiments do not yield predictable results in vivo use per the instantly claimed method.
As a second matter, the instant claims are not limited to non-myeloid cancers such as lymphoblastic and lymphocytic leukemias. Rather, independent Claim 41 broadly and generically recites “a hematological malignancy”. 

Dr. Roncarolo declares (¶27) that the present application provided the first data demonstrating that CD4IL-10 cells could de-couple GvHD from GvL activity - reducing GvHD while preserving adequate GvL activity - in allo-HSCT treatment of hematological malignancies.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, and as discussed above, Fowler et al, Bacchetta et al, and Andolfi et al provide teaching, suggestion, and motivation for the ordinary artisan to administer CD4IL-10 cells in a method of treating a hematological malignancy comprising allo-HSCT with a reasonable expectation of success, the motivation being that IL-10 expressing CD4+ T cells can be administered in an amount to sufficient to suppress GvHD caused by the allo-HSCT therapy.
As a second matter, it is unclear what is meant by “adequate” GvL activity. Rather, “adequate” is considered an arbitrary and subjective determination. There is no objective metric or treatment regimen that establishes what minimal GvL activity is “adequate”, as opposed to GvL activity that is not “adequate”. How does one discern a therapeutic effect of treating the hematological malignancy via the allo-HSCT graft and the CD4IL-10 graft such that GvHD is suppressed to some degree and whereby the GvL activity is “adequate”, as opposed to a therapeutic effect of treating the hematological malignancy via the allo-HSCT graft and the CD4IL-10 graft such that GvHD is suppressed to some degree and whereby the GvL activity is not “adequate”? 
While it is understood that the patient may experience a decrease in tumor burden in response to the allo-HSCT graft, and experience a decrease (suppressive amount) of GvHD in response to the IL-10 expressing CD4+ T cells, what minimal GvL activity is “adequate” vs not “adequate?
Furthermore, the instant claims do not, in fact, prohibit subject/patient relapse from the hematological malignancy, which would then seem to reflect an ‘inadequate’ amount of GvL activity. Thus, the instant independent claim is not commensurate in scope to Applicant’s asserted secondary consideration.
The Examiner notes that Fowler et al disclosed that infusion of the IL-10 expressing T cells may applied as many times as necessary for a particular subject. Although one infusion may be sufficient, several infusions can be performed to increase the benefit, as some tumors and GvHD are oftentimes chronic and difficult to treat (pg 32, lines 17-19).


Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant claims do not prohibit the use of anergized T cells. 
As a second matter, Andolfi et al taught that the CD4IL-10 T cells are anergic (pg 1788, col. 1), like the anergized IL-10 treated T cells of Barcchetta et al.

Dr. Roncarolo declares (¶33) that the Th2 cells of Fowler et al are not CD4IL-10 cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Fowler et al disclosed obtaining CD4+ Th2 lymphocytes which secrete at least on Th2 cytokine (claim 1), wherein said cytokine includes IL-10 (claim 15), and administering the CD4+ Th2 lymphocytes prepared by the method of claim 1 to a subject in a method of decreasing GvHD (claim 59). Fowler et al disclosed the method comprising the step of administering an amount of CD4+ T cells that, upon activation, produce high levels of IL-10 (pg 1, activated CD4+ Th2 cells naturally secrete IL-10, e.g. as compared to non-activated CD4+ T cells and/or activated CD4+ Th1 T cells) to said patient. Fowler et al disclosed wherein said CD4+ T cells are modified to produce high levels of IL-10, to wit, stimulated with anti-CD3 and anti-CD28 (Example 3), said CD4+ Th2 lymphocytes being generated ex vivo using said anti-CD3 and anti-CD28 activation means, so as to grow the cells to sufficient numbers prior to infusion into a patient (pg 22, lines 6-9)

Dr. Roncarolo declares (¶35) that the Fowler experiment disclosing that Th2 cell administration capable of reducing GvHD and reducing tumor burden, whereby it appears to initiate an immune cell activation, and that this activation is associated with the observed anti-tumor effects post-transplant (pg 47, lines 13-19), suggests that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft. 
Applicant’s argument(s) has been fully considered. The Examiner will take this admission that the ordinary artisan would reasonably infer such a conclusion into consideration. 

Dr. Roncarolo declares (¶37-38) that the later publication (Fowler 2006) in which acute GvHD in non-Th2 and Th2 cohorts were 63% and 64%, respectively, evidences that the method of Fowler et al does not diminish GvHD. In the light of the later 2006 scientific publication, Fowler provides no suggestion or motivation to use CD4IL-l0 cells in combination with allo-HSCT, and certainly provides no reasonable expectation that doing so would successfully reduce GvHD while preserving GvL activity.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant appears to be comparing non-Th2 vs Th2 cohorts. However, the instant claims do not require the GvHD-suppressive amount to be measured against some other, non-recited, arbitrary T cell population. Rather, it is considered that the ordinary artisan would reasonably compare the GvHD-suppressive amount treatment against the treatment of allo-HSCT in the absence of the therapeutic T CD4+ T cells, for which 63-64% per Fowler 2006 would appear to evidence at least 35% reduction (syn. suppressive amount) of GvHD. 	
As a second matter, Fowler et al disclosed that “there appeared to be reduced GvHD, with four patients having no clinical acute GvHD, and one having only acute GvHD in liver” (pg 47, lines 13-15). 4 out of 5 patients is a result of 80% decrease in GvHD. The instant claims, nor 
As a third matter, Applicant speaks to acute GvHD. However, the instant claims are not limited to acute GvHD, but rather allow for acute and/or chronic GvHD. 

Applicant argues that the presently claimed invention satisfies a long-felt, but unmet, need in the art, and that the invention’s ability to attenuate GvHD while retaining the GvL effect of allo-HSCT was a welcome surprise. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Per Ex parte Richard J. McCann, 2008-0785, May 29, 2008, establishing long-felt need requires objective evidence that an art-recognized problem existed in the art for a long period of time without solution. In particular, the evidence must show that the need was a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535,539 (CCPA 1967). The relevance of long-felt need and the failure of others to the issue of obviousness depend on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. Orthopedic Equipment Co. v. All Orthopedic Appliances, Inc., 707 F.2d 1376 (Fed. Cir. 1983); see also In re Gershon, 372 F.2d 535,539 (CCPA 1967). Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newel1 Companies v. Kenney Mfg. Co., 864 F.2d 757,768 (Fed. Cir. 1988) ("[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved.") Third, the invention must in fact satisfy the longfelt need. In re Cavanagh, 436 F.2d 491 (CCPA 1971). "[L]ong-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem." Texas Instruments, Inc. v. ITC, 988 F.2d 1165, 1178 (Fed. Cir. 1993).	
Upon review of all of the evidence of long-felt need submitted by the Appellant we have no idea of exactly when the articulated problem, viz, failure of metal springs in locking mechanisms used in foldable knives, was first identified. As such, we have no way of knowing just how long the need for a solution to the problem existed. "[L]ong-felt need is analyzed as of the date of an articulated identified problem and evidence of efforts to solve that problem." Texas Instruments, Znc. v. ZTC, 988 F.2d 1165, 1178 (Fed. Cir. 1993).
In the instant case, the declaration submitted by Applicant demonstrates only that the need for a solution to the articulated problem existed as of March 13, 2015, the day on which the earliest priority document was filed. This is not evidence of a "long-felt" need nor does it evince that the need was a persistent one in the art. Orthopedic Equipment, 707 F.2d 1376; see also In re Gershon, 372 F.2d at 539. 
Roncarolo et al (Immunol. Reviews 212(1): 28-50, 2006; Applicant’s own work of record in IDS) taught that current approaches to obtain a GvL effect without GvHD include the use of T lymphocytes enriched for GvL target antigens by in vitro stimulation with tumor cells, or the use of donor T lymphocytes engineered to express a drug-inducible suicide gene that allows their rapid elimination through administration of the relevant drug (pg 43, col. 1). Thus, as of 2006, Applicant’s own teachings evidence that the art had already practiced at least two different solutions of the problem, thereby attenuating GvHD while retaining the GvL effect of allo-HSCT. Furthermore, Applicant taught a third solution, to wit, “A promising alternative approach to tackle this problem involves the use of Tregs as cellular therapy after allogeneic HSC transplantation”, whereby “In an elegant study…CD4+ Tregs were shown to prevent acute 
The instant invention is directed to a combination cell therapy for the treatment of hematological malignancies, the method comprising the step of administering to a patient in need allo-HSCT graft and IL-10 expressing CD4+ T cells, whereby said IL-10 expressing CD4+ T cells are administered in an amount sufficient to suppress GvHD.
Applicant declares (¶35) that the Fowler experiment disclosing that Th2 cell administration capable of reducing GvHD and reducing tumor burden, whereby it appears to initiate an immune cell activation, and that this activation is associated with the observed anti-tumor effects post-transplant (pg 47, lines 13-19), suggests that Th2 polarized cells might be capable of reducing GvHD while preserving GvL by the allograft. The Examiner considers this admission that the ordinary artisan would reasonably infer such a conclusion that there is a possible, reasonable, solution to the now-asserted long-felt, unmet need, as of 2003 (Fowler et al). 
Andolfi et al (Applicant’s own work, 2012) taught a solution to solve the problem of suppressing GvHD in a subject receiving allo-HSCT therapy, the solution comprising the step of administering genetically modified CD4+ T cells expressing human IL-10. “CD4IL-10 T cells were able to control xeno graft-versus-host disease (GvHD)” (Abstract). Andolfi et al taught IL-10-transduced cells could be used as Tr1-cell based therapy in hematopoietic stem cell transplantation to prevent rejection or GvHD (pg 1788, col. 2). 
Thus, as of 2012, Applicant has already solved the problem of improving allo-HSCT therapy for the treatment of hematologic malignancies by further comprising the step of administering an amount of donor T cells genetically modified to express human IL-10, said genetically modified CD4+ T cells administered in an amount sufficient to suppress GvHD, as required by the instantly claimed method.
Bacchetta et al (2014, Applicant’s own work) taught that T-cell therapy after hematopoietic stem cell transplantation (HSCT) has been used to cure hematologic malignancies and to prevent disease recurrence. Pre-treating T cells with IL-10 results in a population of Tr1 type T cells specific for host alloantigens, thereby limiting donor-vs-host reactivity and improving immune reconstitution after allo-HSCT without increasing the risk of GvHD (Abstract). Bacchetta et al taught that their findings provided the rationale for the clinical use of IL-10-anergized donor T cells (IL-10-DLI) to support immune reconstitution without severe GvHD after allo-HSCT (pg 2, col. 1).
Thus, as of 2014, Applicant has already solved the problem of improving allo-HSCT therapy for the treatment of hematologic malignancies by further comprising the step of administering an amount of IL-10-anergized donor T cells sufficient to suppress GvHD. 
Further, Applicant has proffered no persuasive evidence that others in the industry had made attempts to solve the articulated problem and failed. For example, there is no evidence that the IL-10 expressing CD4+ T cells of Fowler et al (2003) that are capable of suppressing GvHD in allo-HSCT patients yet do not retain the GvL effect.
Since the Patent Office does not have the facilities for examining and comparing Applicants' IL-10 expressing T cells with the IL-10 expressing T cells of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed IL-10 expressing T cells and the IL-10 expressing T cells of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594

Applicant argues that the cited references constitute non-analogous art because they propose administering very different compositions to the patients. Fowler discloses administering a "therapeutically effective amount of a population of donor allogeneic cells comprising CD4+ and CD8+ T cells to the recipient, as well as a therapeutically effective amount of a population of donor CD4+ Th2 cells”; whereas, Andolfi et al taught a homogeneous population of Tr1 cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Fowler et al is considered relevant prior art for having disclosed a method of treatment of a tumor in a patient (pg 14, lines 17-35; Example 6, “Patient Inclusion Criteria”), wherein said tumor is mediated by a monocytic cell, e.g. acute myelogenous leukemia (pg 14, lines 17-20, whereby the instant specification discloses that myeloid/leukemic blast tumor cells naturally express HLA-class 1, CD13, and CD54 (pg 4, line 2; pg 5, lines 3-4), the method comprising the step of administering an amount of CD4+ T cells that, upon activation, produce high levels of IL-10 (pg 1, activated CD4+ Th2 cells naturally secrete IL-10, e.g. as compared to non-activated CD4+ T cells and/or activated CD4+ Th1 T cells) to said patient. Fowler et al disclosed wherein said CD4+ T cells are modified to produce high levels of IL-10, to wit, stimulated with anti-CD3 and anti-CD28 (Example 3). Fowler et al disclosed the activated CD4+ T cells expressing high levels of IL-10 are used in a method to induce Graft versus Tumour (GvT; syn. graft-versus-leukemia (GVL))) in a patient (pg 1, line 35).
As a second matter, the phrase “comprising administering” (Claim 18, line 2; Claim 29, line 2) is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). All claims, but for Claim 30, allow for the administration of a heterogeneous cell population comprising CD4+ T cells.
As a third matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Andolfi et al taught a method of treatment and/or prevention of Graft versus Host Disease (GvHD) in a patient, the method comprising the step of administering an amount of CD4+ Type 1 regulatory T (Tr1) cells that produce high levels of IL-10 (pg 1779, col. 2, “on average 18.1ng/ml”, as compared to non-genetically modified cells) to said patient (pg 1783, xeno GvHD model). Andolfi et al taught wherein said cells are genetically modified to produce high levels of IL-10 (Figure 1).


Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Fowler et al is considered relevant prior art for having disclosed method comprising the step of administering an amount of CD4+ T cells that, upon activation, produce high levels of IL-10 (pg 1, activated CD4+ Th2 cells naturally secrete IL-10, e.g. as compared to non-activated CD4+ T cells and/or activated CD4+ Th1 T cells) to said patient. Fowler et al disclosed wherein said CD4+ T cells are modified to produce high levels of IL-10, to wit, stimulated with anti-CD3 and anti-CD28 (Example 3). Fowler et al disclosed the activated CD4+ T cells expressing high levels of IL-10 are used in a method to induce Graft versus Tumour (GvT; syn. graft-versus-leukemia (GVL))) in a patient (pg 1, line 35). Andolfi et al is considered relevant prior art for having taught a method of treatment and/or prevention of Graft versus Host Disease (GvHD) in a patient, the method comprising the step of administering an amount of CD4+ Type 1 regulatory T (Tr1) cells that produce high levels of IL-10 (pg 1779, col. 2, “on average 18.1ng/ml”, as compared to non-genetically modified cells) to said patient (pg 1783, xeno GvHD model). Andolfi et al taught wherein said cells are genetically modified to produce high levels of IL-10 (Figure 1).

Applicant argues that Fowler et al teaches away from the uses of Tr1 cells in Andolfi et al because a purpose of Tr cells is to suppress the potentially deleterious activities of Th cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, while Applicant refers to Corthay (2009), Applicant has not provided the Examiner with a copy of said reference to review. 
As a second matter, but for Claim 31 (Tr1-like cells), the instant claims do not require the genetically modified CD4+ T cells to be Tr1 cells. Rather, the CD4+ T cells reasonably encompass the Th cells of Fowler et al. 
As a third matter, a prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) MPEP §2145. Fowler et al is silent with respect to regulatory T cells, and thus does not criticize, discredit, or otherwise discourage the use of Tr1 cells.

Citation of Relevant Prior Art
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Belov et al (J. Immunol. Methods 305: 10-19, 2005; of record) is considered relevant prior art for having taught that acute myeloid leukemia tumors naturally express CD54, CD13, and CD112 (Table 1). 

Berlin et al (Leukemia 29:647-659, 2015; online publication August 29, 2014; of record) is considered relevant prior art for having taught that acute myeloid leukemia cells naturally express HLA class I, as detected using the pan-HLA class I mAb W6/32 (pg 648, col. 1, “Quantification of HLA”, “Isolation of HLA”), as also disclosed in the instant specification (pg 25, lines 5-9). 

	Cua et al (J. Exp. Med. 1889(6): 1005-1010, 1999) is considered relevant prior art for having taught that transgenic expression of human IL-10 is therapeutic in an animal model system of autoimmune disease, and mediates resistance to said autoimmune disease by suppressing autoreactive T cell function (Abstract). 

	Oh et al (J. Allergy Clin. Immunol. 110(3): 460-468, 2002) is considered relevant prior art for having taught CD4+ T cells genetically engineered to express IL-10 (Title), wherein said CD4+ T cells are murine CD4+ T cells, and said IL-10 transgene encodes the murine IL-10 operably linked to a constitutive promoter (pg 461, col. 1, generation of retrovirus).  
	Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of genetically modifying CD4+ T cells to express a heterologous IL-10 transgene.


Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of using IL-10 expressing CD4+ T cells to induce an antitumor response.

Conclusion
14. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633